

115 HR 2508 IH: Child Citizen Protection Act
U.S. House of Representatives
2017-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2508IN THE HOUSE OF REPRESENTATIVESMay 17, 2017Mr. Serrano (for himself, Mr. McGovern, Mr. Soto, Ms. McCollum, Ms. Jackson Lee, Ms. Judy Chu of California, Mr. Kilmer, Mr. Raskin, Mr. Gutiérrez, Mr. Evans, Ms. Norton, Mr. Vargas, Mr. Nadler, Ms. Velázquez, and Mr. Smith of Washington) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo provide discretionary authority to an immigration judge to determine that an alien parent of a
			 United States citizen child should not be ordered removed, deported, or
			 excluded from the United States.
	
 1.Short titleThis Act may be cited as the Child Citizen Protection Act. 2.Discretionary authority with respect to removal, deportation, or exclusion of parents of citizen childrenSection 240(c)(4) of the Immigration and Nationality Act (8 U.S.C. 1229a(c)(4)) is amended by adding at the end the following:
			
 (D)Discretion of judge in case of citizen childIn the case of an alien subject to removal, deportation, or exclusion who is the parent of a child who is a citizen of the United States, the immigration judge may exercise discretion to decline to order the alien removed, deported or excluded from the United States if the judge determines that such removal, deportation, or exclusion is clearly against the best interests of the child, except that this subparagraph shall not apply to any alien who the judge determines—
 (i)is described in section 212(a)(3) or 237(a)(4); or (ii)has engaged in conduct described in paragraph (9) or (10) of section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102)..
		